Citation Nr: 1021760	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  08-16 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to May 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied entitlement to service 
connection for a back condition.  

The Veteran and his spouse provided testimony before the 
undersigned in a videoconference hearing in August 2009.  A 
transcript of this hearing is of record.  

In September 2009 the Board remanded the Veteran's claim for 
additional development.  As this development has been 
completed, the case has been returned to the Board for 
further appellate action.  


FINDING OF FACT

The Veteran's current degenerative back condition is not 
etiologically related to service.  


CONCLUSION OF LAW

A back disability was not incurred as a result of active duty 
service.  38 U.S.C.A.  
§ 1110 (West 2002); 38 C.F.R. §§ 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in January 2007, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.  He was 
informed that VA provided ratings based on the rating 
schedule and was given examples of the evidence he could 
submit.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by the January 2007 letter.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R.  
§ 3.159(c), (d).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination or obtain an opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).

In November 2007 and January 2008, VA requested treatment 
records from Dr. J.M. for the periods of January 1982 through 
February 1992 and from December 2006.  In January 2008, the 
Veteran was notified that two requests had been sent to the 
doctor and that it was his responsibility to see that VA 
received all pertinent records relevant to these requests.  
To date, treatment notes from Dr. J.M. from 1992 to 2006 are 
of record.  VA has satisfied its duty to assist with respect 
to these records.  See 38 C.F.R. § 3.159(c)(1).  

The Veteran also described treatment by two other doctors 
during hospitalization in 1978 and 1979 at Winthrop Community 
Hospital and East Boston Health Clinic.  However, the Veteran 
explained in the August 2009 hearing that these treatment 
records no longer existed.  Therefore, any further request 
for records would likely be futile.  See 38 C.F.R. § 1.359 
(c)(2).  

VA has obtained all other records of treatment reported by 
the Veteran, including service treatment records, records 
from various state and federal agencies, and private medical 
records.  Additionally, the Veteran was provided a proper VA 
examination in December 2009 for his service connection 
claim. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria- Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  38 C.F.R. § 3.303; 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed.Cir.1996) (table). 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza elements is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant 
can demonstrate  
(1) that a condition was "noted" during service; (2) evidence 
of post-service continuity of the same symptomatology; and 
(3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional."  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A.  
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R.  
§ 3.303(b).
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that he incurred a back disability while 
lifting heavy boxes during service.  

The record reflects that the Veteran has a current low back 
disability.  In a December 2009 VA examination report and 
subsequent addendum, the examiner diagnosed degenerative disc 
disease of the cervical and lumbar spine based on X-ray 
results.  Therefore, the first element of service 
connection-a current disability-has been established.

Service treatment records show that the Veteran complained in 
August 1969 of mid back pain and mild muscle strain was 
diagnosed.  In March 1970, the Veteran complained of stiff 
neck for one day, limited motion in the neck was noted and 
the diagnosis was neck strain.  In July 1970, the Veteran 
complained of back pain and strain received three weeks prior 
while on leave and he reported that he did not see a doctor 
during that time.  He stated that the pain seemed to be more 
acute since returning from leave the night before.  No 
diagnosis was given at that time.  

During the August 2009 videoconference hearing before the 
Board, the Veteran testified that his back hurt during and 
after lifting boxes of provisions on active duty and that he 
went to see a Seward doctor with complaints of back pain.  
The service treatment records and lay testimony satisfy the 
second element-an in-service injury.  

The remaining question is whether the Veteran's currently 
diagnosed back disorder is connected to the in-service back 
strain and pain symptoms.  Throughout his claim for service 
connection, including during a September 2007 notice of 
disagreement, an April 2008 VA Form 9, and at the August 2009 
videoconference hearing, the Veteran stated that he first 
experienced back pain during service and that these symptoms 
had continued ever since.  The Veteran and his spouse 
reported during the December 2009 VA examination that the 
Veteran did not do any heavy lifting and did not have any 
injuries at work post-service.  The Veteran's reports of a 
continuity of symptomatology can provide the necessary nexus 
between a current disability and service.  Jandreau, 
Buchanan.

The weight of the evidence; however, is against a finding of 
a nexus between the current back disorder and service.  
First, the record contains evidence of two Workmen's 
Compensation back injuries that required medical care in 1995 
and 1998.  In June 1995, the Veteran complained of back 
discomfort following heavy lifting at work.  He was noted to 
have back strain and placed on work restriction.  A second 
treatment note later that month stated "recheck Workman's 
Compensation" for follow-up on back strain and indicated 
that the Veteran had returned to work without restrictions.  

In February 1998, the Veteran reported an accident when he 
had done so much lifting at work he developed back and 
discomfort in his neck and the left trapezial area.  That 
note also indicated that the Veteran had reported "no prior 
history of neck pain or discomfort."  Two more treatment 
notes in February and April 1998 indicated Workmen's 
Compensation follow-up appointments where the Veteran 
reported being 80 to 90 percent and 75 to 80 percent better, 
respectively.  He was diagnosed as having cervical trapezial 
sprain, received physical therapy, and returned to work on 
restriction.  The February 1998 note indicated that X-rays of 
the cervical spine were normal except for some degenerative 
changes in the thoracic spine.  

The December 2009 VA examiner thoroughly summarized the 
Veteran's statements and those of his wife; his medical 
history, including his in-service complaints of back and neck 
strain; and his post-service back treatment.  After 
conducting the physical examination, the examiner concluded 
that the Veteran's current back disorder was "less likely as 
not caused by or the result of service".  In explaining this 
conclusion, the examiner pointed out that the Veteran had a 
single low back strain and a single neck strain in service 
which were relieved to the extent that there were no return 
visits to seek medical care for those conditions after the 
original injuries.  Furthermore, the examiner noted that the 
Veteran's separation examination in March 1971 and his annual 
reserves examination in April 1973 showed the spine and 
musculoskeletal system were normal.  In an April 1973 report 
of medical history, the Veteran indicated no bone, joint, or 
other deformity, and no recurrent back pain, neuritis, 
arthritis, rheumatism, or bursitis despite indicating the 
existence of other symptoms.  Considering the two post-
service Workmen's Compensation back injuries and the fact 
that the Veteran had reported that he was able to work out in 
the gym three to four days a week more than 30 years after 
service, the examiner concluded that work-related back 
overuse and strain combined with the aging process was more 
likely the cause of his current back condition.  

In this case, the only positive evidence linking the current 
back disorder to service is the statements of the Veteran and 
his family and friends.  While these reports are competent 
evidence of a continuity of symptomatology beginning in 
service; they are not credible.  Continuity of symptomatology 
has only been reported in connection with the claim for VA 
compensation made decades after service.  

More importantly, the lay statements are contradicted by the 
Veteran's own contemporaneous reports and the well documented 
intervening injuries following service.  While the Veteran 
now says that symptoms have been present ever since service, 
he reported no symptoms at the time of his separation from 
service, and did not report ongoing symptomatology when seen 
for his on-the-job injuries or making claims for workers 
compensation.  See Buchanan v. Nicholson (holding the Board 
may find lay evidence lacks credibility).  

The VA medical opinion, which considered an accurate history, 
and was supported by a complete rationale, provides further 
evidence weighing against a nexus between the current back 
disabilities and service.

Therefore, the preponderance of the evidence is against a 
finding that the Veteran's back disabilities are connected to 
his active duty service and the appeal is denied.  38 
U.S.C.A. § 5107(b).


ORDER

Service connection for a back disability is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


